Citation Nr: 0701064	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
back disability. 

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge in August, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks to reopen his claim for a back disability 
and seeks service connection for a neck disability.  The 
veteran had asserted that both disabilities were due to 
injuries sustained in an April 1974 motor vehicle incident in 
which the veteran hit a pot hole while driving a military 
truck.  The Board notes, however, the veteran testified 
before the Board that he was not sure when he injured his 
back in service, noting that it was possibly in basic 
training.  

Through his representative, the veteran submitted articles 
that the representative argued supported the veteran's 
arguments regarding the etiology of his neck and back 
disabilities.  In addition, the representative requested that 
the veteran be provided with a medical examination that would 
offer an opinion regarding the etiology of his neck and back 
disabilities.

The Board finds that the articles submitted by the veteran's 
representative are pertinent to the veteran's claims.  This 
evidence, therefore, must be referred to the agency of 
original jurisdiction (AOJ) for review.  Although the veteran 
was given the opportunity to waive this procedural right, the 
veteran asked that his appeal be remanded.  See 38 C.F.R. 
§ 20.1304(c).  After review of the articles the 
representative used as support for his arguments, the AOJ is 
directed to consider the representative's request that the 
veteran be provided a medical examination regarding the 
veteran's back and neck disabilities.  The AOJ should issue a 
supplemental statement of the case if the veteran's claims 
are not granted after this additional development.

Accordingly, this case is remanded for the following action:

1.  Send the veteran a VCAA notification 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
such that the letter includes information 
concerning service connection, as well as 
an initial disability rating and an 
effective date for the award of any 
benefits.

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for his back and neck conditions 
should be obtained and made part of the 
record.

3.  Review the case on the basis of the 
evidence and argument received since the 
issuance of the statement of the case in 
July 2004.  Consider whether a VA 
examination regarding the veteran's back 
and neck disabilities should be provided.  

4.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process 
compliance.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).



